DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
2.	Claims 1-10 are pending.  Claims 1-10 have been amended.
Response to Arguments
3.	Applicant has presented amendments to the claims that raise new issues requiring further consideration or search, and also, the amendment changes the scopes of the claims. Accordingly, the claims will not be entered.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S. PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on Monday through Thursday, 7 am - 4 pm; Friday, 7 am - 11 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LISA S PARK/
Primary Examiner, Art Unit 1729